DETAILED ACTION
This communication is a first office action on the merits. Claims 1-3, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundlehner (US 1,830,646).
Regarding claim 1, discloses an apparatus comprising:
an elongated body (9) having an exterior sidewall, a first end, a second end and a channel that extends between the first end and the second end (Fig. 3 as shown), the channel having a diameter sized to receive a shoelace in friction fit relation (Figs. 2 and 3 as shown);
a tab (7) secured to and projecting outwardly from the exterior sidewall, the tab having a first face, a second face (Figs. 2 and 3 as shown) and an aperture (8) that extends between the first face and the second face, the aperture having a diameter sized to receive a shoelace in friction fit relation, the aperture being oriented crosswise to the channel (Figs. 2 and 3 as shown).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Grundlehner as applied to claim 1 above, and further in view of McClelland (US 2005/0223529).
Regarding claims 2 and 3, Grundlehner discloses the invention except for wherein the body has a friction enhancing coating and wherein the friction enhancing coating is rubber.
McClelland teach wherein a shoelace holder comprises a rubber friction enhancing coating (118, Paragraph 55, lines 5-7).
From this teaching of McClelland, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use rubber to enhance the gripping effect of the device. The metallic material has a reduced coefficient of friction compared to a rubber coating. Furthermore, adding a coating would not only enhance friction but aid in reducing wear on the lace material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677